Third District Court of Appeal
                               State of Florida

                        Opinion filed November 26, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D13-666
                Lower Tribunal Nos. 11-26509-B & 09-37496-B
                             ________________


                              Theodore Griffin,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      Appeals from the Circuit Court for Miami-Dade County, Miguel M. De La
O, Judge.

      Ana Gomez-Mallada (Fort Lauderdale), for appellant.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before WELLS, LAGOA, and LOGUE, JJ.

      PER CURIAM.
      We affirm without prejudice to any right Theodore Griffin may have to file a

motion to withdraw his plea as involuntarily entered. See Gandy v. State, 857 So.
2d 289 (Fla. 2d DCA 2003).




                                        2